Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al, (CN 105760854)

In regards to claim 1, Lin et al discloses object tracking method, comprising: 
detecting, according to a target object in a reference frame image in a video, at least one candidate object in a current frame image in the video, (see at least: Par. 0073, Fig. 1, step 101, Acquire the target object in the first frame of the input image stream); 
obtaining an interference object in at least one previous frame image in the video, (see at least: Par. 0027, discloses that the sample includes at least one of a positive sample and a negative sample, the positive sample is the feature of the target object in the image stream input after the first frame of image, and the negative sample is the first frame Features of non-target objects, “interference object”, in the image stream input after the image, [i.e., the non-target objects in at least one previous frame image, as the “first frame”. Further, Par. 0075, the authentication model records the features of the target object, the samples include positive samples and negative samples, the positive samples include the features of the target objects, and negative sample contains the features of non-target objects, [i.e., obtaining an interference object implicitly in at least one previous frame image in the video]);
determining one of the at least one candidate object whose filtering information satisfies a predetermined condition as the target object in the current frame image, (see at least: Par. 0086-0087, Identifying the target object in the image stream input after the first frame of image based on the authentication result, and the fusion module 400 identifies the target object with the highest confidence is selected as the target object in the image stream only based on the authentication result of the detection module 300, [i.e., determining the at least one candidate object based on the filtering information, “the authentication result” that satisfies a predetermined condition, “highest confidence”]).
Lin et al does not expressly disclose adjusting filtering information of the at least one candidate object according to the obtained interference object.
However, Lin et al discloses determining similarity the candidate object (that is, the potential target object) and the sample set (positive and negative samples), determining that the confidence that the candidate object in the frame image is the target object, based on the similarity, and generating the authentication result correspondingly, [i.e., filtering information, “authentication result”, of the at least one candidate object according to the obtained interference object], (see at least: Par. 0081). Further, the image extraction target object's data structure features) can be used as a positive sample in the current target object's corresponding authentication model (target authentication model), and based on the authentication result, the candidate objects whose confidence is lower than the confidence threshold in the frame image are non-targets, [which is technically equivalent to adjusting the confidence threshold for filtering the “authentication result”, to detect the non-target object, and thereby selecting the target object accurately]), (Par. 0088, 0116)

-- The following prior art made of record is considered pertinent to the following limitation of claim 1, as follow:
Zhou et al, (US-PGPUB 2018/0374233) discloses adjusting filtering information of the at least one candidate object according to the obtained interference object, (Par. 0273, for some trackers, one or both thresholds can be set to a low value, while for other trackers the thresholds can be set to intermediate or high values. Adjusting the threshold values can determine whether the match between an object tracker and an object model should be more or less exact).



In regards to claim 2, Lin et al obviously discloses the limitations of claim 1
Furthermore, Lin et discloses wherein the current frame image in the video is after the reference frame image; the at least one previous frame image includes: the reference frame image, and/or at least one intermediate frame image located between the reference frame image and the current frame image, (see at least: Abstract, obtaining a target object in a first frame image, “reference image frame” of inputted image flow, and detecting the image flow inputted after the first frame image, “the next frame equivalent to the current frame”, to obtain a candidate object, [i.e., the current frame image in the video is after the reference frame image]).

In regards to claim 3, Lin et al obviously discloses the limitations of claim 1
Furthermore, Lin et discloses determining one or more of the at least one candidate object as interference objects in the current frame image, the one or more of the at least one candidate object not being determined as the target object, (see at least: Par. 0088, the candidate objects whose confidence is lower than the confidence threshold in the frame image are non-targets, [i.e., the candidate objects corresponds to the interference objects, which implicitly not being determined as the target object]).

In regards to claim 4, Lin et al obviously discloses the limitations of claim 1
Furthermore, Lin et al discloses wherein adjusting the filtering information of the at least one candidate object according to the obtained interference object comprises: 
for each of the at least one candidate object, determining a first similarity between the candidate object and the obtained interference object, (see at least: Par. 0058, determines whether there is a target object in the frame image based on the similarity (including the similarity between the positive sample and the frame image, and the similarity between the negative sample and the frame image) determines whether there is a target object in the frame image); and 
adjusting the filtering information of the candidate object according to the first similarity, (see at least: Par. 0088, based on the authentication result, the candidate objects whose confidence is lower than the confidence threshold in the frame image are non-targets, according to similarity. See also, Par. 0116)

In regards to claim 5, Lin et al obviously discloses the limitations of claim 1
Furthermore, Lin et al discloses wherein determining the first similarity between the candidate object and the obtained interference object comprises: determining the first similarity according to a feature of the candidate object and a feature of the obtained interference object, (see at least: Par. 0076, and 0109-0110, determining the similarity based on the features of the target object and the features of the non-target object).

In regards to claim 9, Lin et al obviously discloses the limitations of claim 1
Furthermore, Lin et al discloses wherein detecting at least one candidate object in the current frame image in the video according to the target object in the reference frame image in the video comprises: 
determining a correlation between an image of the target object in the reference frame image and the current frame image, (see at least: Par. 0076-0077, using the feature of the target object to match the feature of the object in the corresponding relationship. The authentication result output from the detection module 300 (may include a frame image of a human face) is included in the authentication result, [i.e., the filtering information of the at least one candidate object in the current frame image according to the correlation]; and  
obtaining bounding boxes, (see at least: Par. 0067, the target object is identified in each frame image in the form of a specific identification (e.g., a box)).

In regards to claim 10, Lin et al obviously discloses the limitations of claim 9
Furthermore, Lin et al discloses wherein determining the correlation between the image of the target object in the reference frame image and the current frame image comprises: determining the correlation according to a first feature of the image of the target object in the reference frame image and a second feature of the current frame image, (see at least: Par. 0058, determining the similarity based on the features of the target object, and the features of the non-target objects)

In regards to claim 11, Lin et al obviously discloses the limitations of claim 9
Furthermore, Lin et al discloses wherein determining one of the at least one candidate object whose filtering information satisfies the predetermined condition as the target object in the current frame image comprises: determining a bounding box of the one of the at least one candidate object whose filtering information satisfies the predetermined condition as a bounding box of the target object in the current frame image, (see at least: Par. 0067, the target object is identified in each frame image in the form of a specific identification (e.g., a box)).
 In regards to claim 12, Lin et al obviously discloses the limitations of claim 9
Furthermore, Lin et al discloses after determining the bounding box of the candidate object whose filtering information satisfies the predetermined condition as the bounding box of the target object in the current frame image, displaying the bounding box of the target object in the current frame image, (see at least: Par. 0087, the target object is marked in each frame image in the form of a specific mark (e.g., a box), so that the target object can be displayed visually in the output image stream).

In regards to claim 13, Lin et al obviously discloses the limitations of claim 9
Furthermore, Lin et al discloses before detecting at least one candidate object in the current frame image in the video according to the target object in the reference frame image in the video, obtaining a search region in the current frame image, (Par. 0057, “locating potential area”); detecting at least one candidate object in the current frame image in the video according to the target object in the reference frame image in the video comprises: detecting, within the search region in the current frame image and according to the target object in the reference frame image in the video, the at least one candidate object in the current frame image in the video, (see at least: Par. 0057-0058, locating potential area where the target object appears in the frame image).

In regards to claim 14, Lin et al obviously discloses the limitations of claim 9
Furthermore, Lin et al discloses after determining one of the at least one candidate object whose filtering information satisfies the predetermined condition as the target object in the current frame image, (Par. 0021, 0088, 0123), determining a search region in a next frame image adjacent to the current frame image in the video according to filtering information of the target object in the current frame image, (see at least: Par. 0057-0058, according to the authentication model learned by the learning module 200, locating potential area where the target object appears in the frame image)

In regards to claim 18, Lin et al obviously discloses the limitations of claim 9
Furthermore, Lin et al discloses wherein the object tracking method is performed by a neural network, the neural network is trained by using sample images, (Par. 0080-0081, where the conventional network corresponds to the neural network), the sample images comprise positive samples and negative samples, and the positive samples comprise: positive sample images in a predetermined training data set and positive sample images in a predetermined test data set, (see at least: Par. 0058, and 0063, the authentication model is a collection of positive samples and negative samples.(The samples include positive samples and negative samples) to record the features of the target object, the positive samples to record the features of the target object, and the negative samples to record the features of the non-target objects. See also Par. 0081).

Regarding claim 19, claim 19 recites substantially similar limitations as set forth in claim 1. As such, claim 19 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): (an electronic device, comprising: a memory storing executable instructions; and a processor configured to execute the executable instructions, when executing the executable instructions, the processor is caused to perform operations). However, Lin et al discloses the (electronic device, comprising: a memory storing executable instructions; and a processor configured to execute the executable instructions, when executing the executable instructions, the processor is caused to perform operations), (see at least: Par. 0141)

Regarding claim 20, claim 20 recites substantially similar limitations as set forth in claim 1. As such, claim 20 is in rejected for at least similar rational.
The Examiner further acknowledged the following additional limitation(s): “a non-transitory computer storage medium for storing computer-readable instructions, when the computer-readable instructions are executed by a processor, the processor is caused to perform operations). However, Lin et al discloses the (non-transitory computer storage medium for storing computer-readable instructions, when the computer-readable instructions are executed by a processor, the processor is caused to perform operations), (see at least: Par. Par. 0142)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al, (CN 105760854) in view of Saptharishi et al, (US-PGPUB 2009/0245573)
Lin et al obviously discloses the limitations of claim 9
Furthermore, Lin et al discloses after determining one of the at least one candidate object whose filtering information satisfies the predetermined condition as the target object in the current frame image, (Par. 0021, 0088, 0123).
Lin et al does not expressly disclose identifying a category of the target object in the current frame image
Saptharishi discloses identifying a category of the target object in the current frame image, (Fig. 12, and Par. 0096, objects are detected in a current frame and the object classification module 210 classifies the objects of the current frame as either a member of one of the object classes (e.g., human, vehicle) or as "unknown).
Lin et al and Saptharishi are combinable because they are both concerned with object tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify Lin et al, to use the object classification module 210, as though by Saptharishi, in order to classifies the objects of the current frame as either a member of one of the object classes (e.g., human, vehicle) or as "unknown, (Saptharishi, Par. 0096)

Allowable Subject Matter
Claims 6-8, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 6, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“optimizing the filtering information of the at least one candidate object according to the target object in the at least one intermediate frame image”


The relevant prior art of record, Lin et al discloses object tracking method, comprising: detecting, according to a target object in a reference frame image in a video, at least one candidate object in a current frame image in the video, (see at least: Par. 0073, Fig. 1, step 101, Acquire the target object in the first frame of the input image stream); obtaining an interference object in at least one previous frame image in the video, (see at least: Par. 0027, discloses that the sample includes at least one of a positive sample and a negative sample, the positive sample is the feature of the target object in the image stream input after the first frame of image, and the negative sample is the first frame Features of non-target objects, “interference object”, in the image stream input after the image, [i.e., the non-target objects in at least one previous frame image, as the “first frame”. Further, Par. 0075, the authentication model records the features of the target object, the samples include positive samples and negative samples, the positive samples include the features of the target objects, and negative sample contains the features of non-target objects, [i.e., obtaining an interference object implicitly in at least one previous frame image in the video]); determining one of the at least one candidate object whose filtering information satisfies a predetermined condition as the target object in the current frame image, (see at least: Par. 0086-0087, Identifying the target object in the image stream input after the first frame of image based on the authentication result, and the fusion module 400 identifies the target object with the highest confidence is selected as the target object in the image stream only based on the authentication result of the detection module 300, [i.e., determining the at least one candidate object based on the filtering information, “the authentication result” that satisfies a predetermined condition, “highest confidence”]); but fails to teach or suggest, either alone or in combination with the other cited references, optimizing the filtering information of the at least one candidate object according to the target object in the at least one intermediate frame image.

Regarding claims 7-8, claims 7-8 are in condition for allowance in view of their dependency from claim 6.

With respect to claim 15, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“in response to determining that the filtering information of the target object is less than the first predetermined threshold, gradually extending the search region according to a predetermined step length until the extended search region covers the current frame image, and using the extended search region as the search region in the next frame image adjacent to the current frame image; and/or in response to determining that the filtering information of the target object is greater than or equal to the first predetermined threshold, taking the next frame image adjacent to the current frame image in the video as a current frame image, and obtaining a search region in the current frame image”.

The relevant prior art of record, Lin et al discloses object tracking method, comprising: detecting, according to a target object in a reference frame image in a video, at least one candidate object in a current frame image in the video, (see at least: Par. 0073, Fig. 1, step 101, Acquire the target object in the first frame of the input image stream); obtaining an interference object in at least one previous frame image in the video, (see at least: Par. 0027, discloses that the sample includes at least one of a positive sample and a negative sample, the positive sample is the feature of the target object in the image stream input after the first frame of image, and the negative sample is the first frame Features of non-target objects, “interference object”, in the image stream input after the image, [i.e., the non-target objects in at least one previous frame image, as the “first frame”. Further, Par. 0075, the authentication model records the features of the target object, the samples include positive samples and negative samples, the positive samples include the features of the target objects, and negative sample contains the features of non-target objects, [i.e., obtaining an interference object implicitly in at least one previous frame image in the video]); determining one of the at least one candidate object whose filtering information satisfies a predetermined condition as the target object in the current frame image, (see at least: Par. 0086-0087, Identifying the target object in the image stream input after the first frame of image based on the authentication result, and the fusion module 400 identifies the target object with the highest confidence is selected as the target object in the image stream only based on the authentication result of the detection module 300, [i.e., determining the at least one candidate object based on the filtering information, “the authentication result” that satisfies a predetermined condition, “highest confidence”]). Lin et al further discloses that based on the authentication result, the candidate objects whose confidence is lower than the confidence threshold in the frame image are non-targets, [which is technically equivalent to adjusting the confidence threshold for filtering the “authentication result”, to detect the non-target object, and thereby selecting the target object accurately]), (Par. 0088, 0116); but fails to teach or suggest, either alone or in combination with the other cited references, the above stated limitations of claim 15, (as combined with the other claimed limitations).

Regarding claim 16, claim 16 is in condition for allowance in view of its dependency from claim 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            05/12/2022